Exhibit 10.78
 


 
AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
DENVER LOWRY JV, LLC
 
A Delaware Limited Liability Company
 
 
 

--------------------------------------------------------------------------------


 

 
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
DENVER LOWRY JV, LLC
 
This Amended and Restated Limited Liability Company Agreement (the “Agreement”)
of DENVER LOWRY JV, LLC, a Delaware limited liability company (the “Company”),
is entered into as of the 14th day of October, 2005, by DENVER LOWRY SENIOR
HOUSING, LLC, a Delaware limited liability company (“CNL”), and ARC LOWRY, LLC,
a Tennessee limited liability company (“ARC”), as members (CNL and ARC are
sometimes referred to herein as the “Members” or individually as a “Member”).
 
Preamble:
 
WHEREAS, pursuant to the Certificate of Formation of the Company filed in the
office of the Delaware Secretary of State on October 11, 2005, the Company was
formed as a limited liability company under the Delaware Limited Liability
Company Act;
 
WHEREAS, the parties entered into that certain Limited Liability Company
Agreement of the Company on October 14, 2005 (the “Original LLC Agreement”) for
the purpose of setting forth and agreeing upon their respective rights, duties
and responsibilities with respect to the management and affairs of the Company
and memorializing certain other agreements between them with respect to the
Company and their interests therein; and
 
WHEREAS, the parties desire to amend and restate the Original LLC Agreement in
its entirety.
 
NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements set forth herein, the contributions to the capital of
the Company made and to be made hereunder, and for other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereby agree as follows:
 
ARTICLE 1
DEFINITIONS
 
The following terms used in this Agreement, unless the context otherwise
requires, shall have the following meanings:
 
“Act” means the Delaware Limited Liability Company Act, as the same may be
amended from time to time.
 
“Actual TCCO” means the actual costs incurred by or on behalf of the Company
until such time as the development and construction of the Senior Living
Facility is completed and a certificate of occupancy is granted.
 
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in a Member’s Capital Account, after giving effect to
the following adjustments:
 
 
2

--------------------------------------------------------------------------------


 
 
(i) Credit to such Capital Account any amounts such Member is deemed to be
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-(g)(1) and 1.704-2(i)(5); and
 
(ii) Debit to such Capital Account, the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6).
 
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d), and
shall be interpreted consistently therewith.
 
“Advisor” means CNL Capital Corp., a Florida corporation, its successors and/or
assigns.
 
“Affiliate” means, when used with reference to any Person, (i) any Person that,
directly or indirectly, through one or more intermediaries controls, is
controlled by, or is under common control with, or owns a greater than fifty
percent (50%) interest in the specified Person (the term “control” for this
purpose, shall mean the ability, whether by the ownership of shares or other
equity interest, by contract or otherwise, to elect a majority of the directors
of a corporation, independently to select the managing partner of a partnership
or the manager or managers of a limited liability company, or otherwise to have
the power independently to remove and then select a majority of those Persons
exercising governing authority over an entity, and control shall be conclusively
presumed in the case of the direct or indirect ownership of fifty percent (50%)
or more of the equity interests in the specified Person); and (ii) a spouse,
parent, sibling, or issue of such Person.
 
“Agreement” or “this Agreement” means this Amended and Restated Limited
Liability Company Agreement of Denver Lowry JV, LLC, as originally executed and
as it may be amended from time to time.
 
“Approval of the Members” and “Approved by the Members” means the unanimous
written approval of all of the Members.
 
“ARC TCCO Capital” means the funds advanced to the Company by ARC or caused to
be advanced to the Company by ARC (irrespective of whether such funds are
advanced directly from ARC, indirectly from its ultimate parent American
Retirement Corporation, a Tennessee corporation, or indirectly from any
affiliate thereof) pursuant to Section 3.2(b) to fund the amount by which Actual
TCCO exceeds Budgeted TCCO.
 
 
3

--------------------------------------------------------------------------------


 
 
“Bankrupt Member” means any Member (a) that (i) makes a general assignment for
the benefit of creditors; (ii) files a voluntary bankruptcy petition; (iii)
becomes the subject of an order for relief or is declared insolvent in any
federal or state bankruptcy or insolvency proceedings; (iv) files a petition or
answer seeking for the Member a reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any law; (v)
files an answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Member in a proceeding of the type
described in subclauses (i) through (iv) of this clause (a); or (vi) seeks,
consents to, or acquiesces in the appointment of a trustee, receiver, or
liquidator of the Member’s properties or of all or any substantial part thereof;
or (b) against which, a proceeding seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
law has been commenced and sixty (60) days have expired without dismissal
thereof or with respect to which, without the Member’s consent or acquiescence,
a trustee, receiver, or liquidator of the Member or of all or any substantial
part of the Member’s properties has been appointed and sixty (60) days have
expired without the appointments having been vacated or stayed, or sixty (60)
days have expired after the date of expiration of a stay, if the appointment has
not previously been vacated.
 
“Budgeted TCCO” means the costs budgeted by the Company (as more fully set forth
on Exhibit E attached hereto) for the development and construction of the Senior
Living Facility until such Senior Living Facility is complete and a certificate
of occupancy is granted.
 
“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of Colorado.
 
“Capital Account” means, with respect to any Member, the capital account
maintained for such Member in accordance with the following provisions:
 
(i) To each Member’s Capital Account there shall be credited (a) such Member’s
Capital Contributions, (b) such Member’s distributive share of Profits and any
items in the nature of income or gain that are specially allocated pursuant to
Section 4.3 or Section 4.4 hereof, and (c) the amount of any Company liabilities
assumed by such Member or that are secured by any Property distributed to such
Member. The principal amount of a promissory note that is not readily traded on
an established securities market and that is contributed to the Company by the
maker of the note (or a Member related to the maker of the note within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(c)) shall not be included in
the Capital Account of any Member until the Company makes a taxable disposition
of the note or until (and to the extent) principal payments are made on the
note, all in accordance with Regulations Section 1.704-1(b)(2)(iv)(d)(2);
 
(ii) To each Member’s Capital Account there shall be debited (a) the amount of
money and the Gross Asset Value of Property distributed to such Member pursuant
to any provision of this Agreement, (b) such Member’s distributive share of
Losses and any items in the nature of expenses or losses that are specially
allocated pursuant to Section 4.3 or Section 4.4 hereof, and (c) the amount of
any liabilities of such Member assumed by the Company or that are secured by any
Property contributed by such Member to the Company;
 
 
4

--------------------------------------------------------------------------------


 
 
(iii) In the event an Interest is transferred in accordance with the terms of
this Agreement, the transferee shall succeed to the Capital Account of the
transferor to the extent it relates to the transferred Interest; and
 
(iv) In determining the amount of any liability for purposes of subparagraphs
(i) and (ii) above there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.
 
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Manager determines that it is prudent to
modify the manner in which the Capital Accounts, or any debits or credits
thereto (including, without limitation, debits or credits relating to
liabilities that are secured by contributed or distributed property or that are
assumed by the Company or any Members), are computed in order to comply with
such Regulations, the Manager may make such modification, provided that it is
not likely to have a material effect on the amounts distributed to any Person
pursuant to Article 11 hereof upon the dissolution of the Company. The Manager
also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Members and the amount of
capital reflected on the Company’s balance sheet, as computed for book purposes,
in accordance with Regulations Section 1.704-1(b)(2)(iv)(q) and (ii) make any
appropriate modifications in the event unanticipated events might otherwise
cause this Agreement not to comply with Regulations Section 1.704-1(b).
 
“Capital Contributions” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any property (other than money) contributed
to the Company with respect to the Interest in the Company held or purchased by
such Member.
 
“Capital Proceeds” shall mean the cash proceeds (net of costs, expenses, any
amounts required to be paid into escrow and any debts required to be paid
pursuant to the transaction generating such proceeds or pursuant to any Company
financing) from:
 
(a) the sale, exchange or other disposition of any portion of the Property or
the Senior Living Facility, other than those resulting in, or in the course of,
the liquidation and dissolution of the Company, which shall be governed by
Article XI hereof;
 
(b) any mortgage financing or refinancing of any mortgage loans on the Property
or the Senior Living Facility (including any permanent loan), but not including
any advances borrowed by the Company under the terms of the Construction Loan or
any Member Loan; or
 
(c) any condemnation, casualty insurance or any other nonrecurring proceeds not
used for the restoration of the Property or the Senior Living Facility.
 
“Capital Transactions” means any transaction that produces Capital Proceeds.
 
 
5

--------------------------------------------------------------------------------


 
 
“Certificate” means the Certificate of Formation of the Company that was filed
with the Delaware Secretary of State, as the same may be amended from time to
time.
 
“Code” means the Internal Revenue Code of 1986, as amended (or any corresponding
provision or provisions of succeeding law).
 
“Company” means the limited liability company created by the filing of the
Certificate, as the Company may from time to time be constituted.
 
“Company Minimum Gain” has the meaning given to the term “partnership minimum
gain” in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
 
“Construction Lender” means GMAC Commercial Mortgage Corporation.
 
“Construction Loan” means the first mortgage construction/mini-perm loan
provided by the Construction Lender to the Company in an amount up to
Twenty-five Million Four Hundred Eighty Thousand and No/100s Dollars
($25,480,000.00) for the development of the Property and the construction of the
Senior Living Facility.
 
“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization or any other cost recovery deduction allowable
with respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such Fiscal Year or other period, Depreciation
shall be an amount that bears the same ratio to such beginning Gross Asset Value
as the federal income tax depreciation, amortization or other cost recovery
deduction for such Fiscal Year or other period bears to such beginning adjusted
tax basis; provided, however, that if the adjusted basis for federal income tax
purposes of an asset at the beginning of such Fiscal Year or other period is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Manager.
 
“Development Fee” shall have the meaning set forth in Section 8.1 hereof.
 
“Effective Date” means October 14, 2005.
 
“Event of Bankruptcy” shall mean any event that causes a Member to be deemed a
Bankrupt Member.
 
“Fiscal Year” means the Fiscal Year of the Company, which shall be the calendar
year.
 
“Force Majeure” shall have the meaning set forth in Section 14.4 hereof.
 
“Governmental Authority” shall mean any board, bureau, commission, department or
body of any municipal, county, state or federal governmental or
quasi-governmental unit, or any subdivision thereof, having or acquiring
jurisdiction over the Property or any portion thereof or the management,
operation, use or improvement thereof.
 
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
 
 
6

--------------------------------------------------------------------------------


 
 
(i) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as determined by the
Majority in Interest of the Members;
 
(ii) The Gross Asset Value of each Company asset shall be adjusted to equal its
respective gross fair market value (taking into account Code Section 7701(g)),
as determined by the Manager, as of the following times: (a) the acquisition of
an additional Interest in the Company by any new or existing Member in exchange
for more than a de minimis Capital Contribution; (b) the distribution by the
Company to a Member of more than a de minimis amount of Company property as
consideration for an Interest in the Company; and (c) the liquidation of the
Company within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g);
provided, however, that an adjustment described in clauses (a) and (b) of this
subparagraph (ii) shall be made only if the Manager reasonably determines that
such adjustment is necessary to reflect the relative economic interests of the
Members in the Company;
 
(iii) The Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal the gross fair market value (taking into account Code
Section 7701(g)) of such asset on the date of distribution as determined by the
Manager; and
 
(iv) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Sections 734(b) or 743(b), but only to the extent that such adjustments are
taken into account in determining Capital Accounts pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of the definition of “Net
Profits” and “Net Loss” or Section 4.3(g); provided, however, that Gross Asset
Values shall not be adjusted under this subparagraph (iv) to the extent that an
adjustment pursuant to subparagraph (ii) is required in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (iv). If the Gross Asset Value of an asset has been determined or
adjusted pursuant to subparagraph (i), (ii), or (iv), such Gross Asset Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such asset, for purposes of computing Net Profits and Net Loss.
 
“Initial Capital Contributions” means, with respect to each Member, the amount
of money and the initial Gross Asset Value of any property (other than money)
contributed to the Company by CNL and ARC as reflected on Exhibit B attached
hereto.
 
“Interest” means, as to any Member, all of the limited liability company
interest of that Member in the Company, including, but not limited to, such
Member’s (i) Capital Account, (ii) right to allocations of items of income,
gain, loss, deduction and credit of the Company in accordance with the terms of
this Agreement, and (iii) right to a distributive share of the Company’s assets.
 
“Investment Return” means, as and only to CNL, a one-time non-annualized
non-compounded return equal to the product obtained by multiplying (i) CNL’s
Initial Capital Contribution as set forth on Exhibit B by (ii) eleven and twelve
one hundredths percent (11.12%).
 
 
7

--------------------------------------------------------------------------------


 
 
“Loan Documents” shall have the meaning given to such term in Section
2.3(b)(iii) hereof.
 
“Major Condemnation” means an event in which all or substantially all of the
Senior Living Facility shall be taken in an eminent domain, condemnation,
compulsory acquisition or similar proceeding by any competent authority for any
public or quasi-public use or purpose, or an event in which a portion of the
Senior Living Facility shall be so taken, but the result is that it is
unreasonable to continue to operate the Senior Living Facility in accordance
with the standards required under the Management Agreement.
 
“Majority in Interest of the Members” means Members who collectively own more
than fifty percent (50%) of the Percentage Interests. Where such term is
prefaced by a modifying fraction or percentage, which is greater than fifty
percent (50%), e.g. “two-thirds,” then the modified term means Members who
collectively own at least the stated fraction or percentage of the Percentage
Interests.
 
“Management Agreement” means that certain Management Agreement by and between
the Property Manager and the Company regarding the management of the Property.
 
“Manager” means ARC Lowry, LLC, a Tennessee limited liability company, in its
capacity as the Manager of the Company pursuant to the terms and provisions of
this Agreement, and any other Person that becomes a Manager of the Company
pursuant to Section 6.5 hereof.
 
“Member” means any one of the Members.
 
“Members” means all Persons admitted to the Company as a Member, initially CNL
and ARC.
 
“Member Nonrecourse Debt” has the meaning given to the term “partner nonrecourse
debt” in Regulations Section 1.704-2(b)(4).
 
“Member Nonrecourse Debt Minimum Gain” means an amount with respect to each
Member Nonrecourse Debt equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Regulations Section 1.704-2(i)(3).
 
“Member Nonrecourse Deductions” has the meaning given to the term “partner
nonrecourse deductions” in Regulations Sections 1.704-2(i)(1) and 1.704-2(i)(2).
 
“Net Cash Flow” means the gross cash proceeds of the Company less the portion
thereof used to pay or establish reserves for all Company expenses (including
any Development Fees, Management Fees, Financing Fees and corporate maintenance
expenses), debt payments, capital improvements, replacements, and contingencies,
all as determined by the Manager. “Net Cash Flow” shall not be reduced by
depreciation, amortization, cost recovery deductions, or similar allowances, but
shall be increased by any reductions of reserves previously established pursuant
to the first sentence of this definition.
 
 
8

--------------------------------------------------------------------------------


 
 
“Net Profit” and “Net Loss” means, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or taxable loss for such Fiscal
Year or other period, determined in accordance with Code Section 703(a) (for
this purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:
 
(i) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or loss;
 
(ii) Any expenditures of the Company described in Code Section 705(a)(2)(B), or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Profits or Net Loss pursuant to this definition, shall be subtracted from
such taxable income or loss;
 
(iii) In the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraphs (ii) or (iii) of the definition of “Gross Asset
Value,” the amount of such adjustment shall be treated as an item of gain (if
the adjustment increases the Gross Asset Value of the asset) or an item of loss
(if the adjustment decreases the Gross Asset Value of the asset) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses;
 
(iv) Gain or loss resulting from any disposition of Company property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;
 
(v) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year or other period,
computed in accordance with the definition of “Depreciation” hereinabove; and
 
(vi) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) is required, pursuant to Regulations Section
1.704-(b)(2)(iv)(m)(4), to be taken into account in determining Capital Accounts
as a result of a distribution other than in liquidation of a Member’s interest
in the Company, the amount of such adjustment shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) from the disposition of such asset and shall be
taken into account for purposes of computing Net Profits and Net Loss;
 
(vii) Notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Section 4.3 or Section 4.4 below shall not be
taken into account in computing Net Profits or Net Loss; and
 
 
9

--------------------------------------------------------------------------------


 
 
(viii) The amounts of the items of Company income, gain, loss, or deduction
available to be specially allocated pursuant to Sections 4.3 and 4.4 hereof
shall be determined by applying rules analogous to those set forth in
subparagraphs (i) through (vi) above.
 
“Nonrecourse Deductions” has the meaning given to such term in Regulations
Section 1.704-2(b)(1) and 1.704-2(c).
 
“Nonrecourse Liability” has the meaning given to such term in Regulations
Section 1.704-2(b)(3).
 
“ODA Advances” means the advances made by ARC or an affiliate thereof to the
Company as required by the Operating Deficits Guaranty.
 
“ODA Advances Account” means an account maintained by the Company for ARC. The
ODA Advances Account shall be credited (increased) with the ODA Advances as and
when made by ARC to the Company, credited (increased) by the ODA Advances Return
and debited (decreased) by amounts distributed to ARC pursuant to Sections
5.1(a), 5.2(a) and 5.2(j).
 
“ODA Advances Return” means an amount computed as if ARC were earning a rate of
interest equal to five percent (5%) per annum, calculated monthly and
non-compounded, on the outstanding balance of ARC’s ODA Advances. The ODA
Advances Return shall be calculated from and after the date on which ODA
Advances are made until the date of distribution to ARC.
 
“Operating Deficits Guaranty” means that certain Operating Deficits Guaranty
entered into by and between American Retirement Corporation, a Tennessee
corporation, and the Construction Lender entered into in connection with the
Construction Loan.
 
“Percentage Interest” means, with respect to any Member, the Interest of the
Member in the Company expressed as a percentage for the purposes of allocating
items of income, gain, loss, deduction and credit of the Company and making
distributions of cash pursuant to the terms of this Agreement and determining
the respective voting rights of the Members hereunder. The Percentage Interest
of the Members are set forth on Exhibit B attached hereto.
 
“Person” means any individual, partnership, corporation, limited liability
company, trust, estate, or other entity.
 
“Preamble” means the preamble to this Agreement appearing prior to this Article
1.
 
“Prime Rate” means the prime rate of interest as published in the “Money Rates”
section of the Eastern Edition of the Wall Street Journal.
 
“Property” means the real property described on Exhibit A attached hereto.
 
“Property Manager” means ARC MANAGEMENT, LLC, a Tennessee limited liability
company, in its capacity as the manager of the Property pursuant to the terms
and conditions of the Management Agreement, and any successor Person employed by
the Company as manager of the Property pursuant to the terms and conditions of a
property management agreement.
 
 
10

--------------------------------------------------------------------------------


 
 
“Regulations” means the permanent and temporary Income Tax Regulations, and all
amendments, modifications, and supplements thereof, from time to time
promulgated by the Department of the Treasury under the Code.
 
“Senior Living Facility” means the senior residential facility to be developed
and constructed on the Property consisting of approximately one hundred and
thirty-two (132) independent living units, thirty-one (31) assisted living units
and sixty (60) skilled nursing beds.
 
“Subsidiary” will mean any Person at least fifty-one percent (51%) owned,
directly or indirectly, by another Person.
 
“Substituted Member” has the meaning given to such term in Section 9.2.
 
“Total Casualty” will mean any fire or other casualty which results in damage to
the Senior Living Facility and its contents to the extent that it would be
commercially impractical to undertake to repair and/or replace the Senior Living
Facility to substantially the same condition as previously existed.
 
“Unreturned Capital Contributions” means, with respect to each Member, as of any
date, an amount equal to the aggregate Capital Contributions made by such
Member, less, as to such Member, the total cash distributions made to such
Member in return of such Capital Contributions pursuant to Sections 5.1(c),
5.2(b), 5.2(d), 5.2(k) and 5.2(n).
 
Terms defined in the Preamble have the meaning therein specified. To the extent
that terms bearing initial upper case letters appear in this Agreement but are
not defined in the Preamble or in this Article, such terms shall have the
meaning set forth elsewhere in this Agreement.
 
ARTICLE 2
FORMATION OF COMPANY, NAME, ETC.
 
2.1 Formation. The Company was formed by the filing of the Certificate with the
Secretary of State of the State of Delaware (the “Secretary of State”) pursuant
to the applicable provisions of the Act. Chris Haley, as an “authorized person”
within the meaning of the Act, executed, delivered and filed the Certificate
with the Secretary of State. Upon the filing of the Certificate, his powers
ceased and the Manager thereupon became the designated “authorized person.”
 
2.2 Name. The name of the Company shall be Denver Lowry JV, LLC and the business
and affairs of the Company shall be conducted under that name or such other name
as may be Approved by the Members from time to time.
 
2.3 Limited Purpose of Company.
 
(a) The Company is organized for the limited purpose of acquiring, owning, and
managing certain real property located in Denver, Colorado, more particularly
described on Exhibit A attached hereto (the “Property”), and developing and
constructing the Senior Living Facility.
 
 
11

--------------------------------------------------------------------------------


 
 
(b) Subject to Section 6.2, the Company is empowered to do any and all acts and
things necessary, appropriate, proper, advisable, incidental to or convenient
for the furtherance and accomplishment of the purposes and business described
herein and for the protection and benefit of the Company, including, but not
limited to, full power and authority to:
 
(i) enter into, perform and carry out contracts of any kind;
 
(ii) acquire, own, manage, improve and develop the Property and the Senior
Living Facility, and lease, exchange, sell, transfer and dispose of the Property
and the Senior Living Facility;
 
(iii) finance the acquisition of the Property and the development of the Senior
Living Facility by executing the necessary Loan documentation (the “Loan
Documents”), and effecting the transactions contemplated therein and, in
connection with any such financing arrangement, to pledge as security all or
substantially all of its assets including, without limitation, all of its right,
title and interest in and to the Property and the Senior Living Facility;
 
(iv) to repay such financing through any lawful means, including, without
limitation, the sale or transfer of the Property and the Senior Living Facility
in connection with a tax-free like kind exchange under Section 1031 of the Code;
and
 
(v) to engage in any lawful act or activity, to enter into any agreement or
other undertaking and to exercise any powers permitted to limited liability
companies organized under the Act that, in any such case, are incidental to and
necessary or convenient for the accomplishment of the above mentioned purposes.
 
2.4 Term. The Effective Date of this Agreement is October __, 2005, and the term
of the Company shall be perpetual, unless earlier dissolved and terminated (and
not reconstituted by at least a Majority in Interest of the remaining Members,
as provided for in this Agreement) pursuant to the Act or any provision of this
Agreement.
 
2.5 Principal Office. The Company’s principal office shall initially be located
at 111 Westwood Place, Suite 200, Brentwood, Tennessee 37027. The Manager may
change the location of the Company’s principal office from time to time or
establish and maintain additional places of business for the Company, and shall
make any filing and take any other action required by applicable law in
connection with the change.
 
2.6 Separateness from Affiliates. The Company shall, and the Members and the
Manager also shall cause the Company to:
 
(a) be legally and in fact separate from any other Person;
 
(b) conduct its business in its own name and to use its own name for the
purposes of obtaining required registrations, licenses and permits (whether
governmental, administrative or otherwise) necessary to the conduct of its
business;
 
 
12

--------------------------------------------------------------------------------


 
 
(c) correct any known misunderstandings regarding its separate identity;
 
(d) maintain its books and records separate from those of any other Person and,
if required by law to file tax returns, file its tax returns separate from those
of any other Person;
 
(e) maintain its funds and accounts separate from those of any other Person;
 
(f) not commingle its assets with those of the Members or any other Person
(except as contemplated by the Loan Documents);
 
(g) maintain its financial statements separate from the financial statements of
any other Person; provided, however, that nothing contained herein shall
prohibit the inclusion of the Company in consolidated financial statements with
other entities as long as the Company’s separate existence is noted in any such
statements;
 
(h) use stationery, invoices and checks separate from those of any other Person;
 
(i) pay its liabilities out of its own funds, provided, however, the foregoing
shall not require the Members to make any additional Capital Contributions to
the Company, except as otherwise required by this Agreement;
 
(j) not acquire obligations or securities of the Members or its Affiliates;
 
(k) pay the salaries of its employees, if any, and maintain a sufficient number
of employees in light of its contemplated business operations, provided,
however, the foregoing shall not require the Members to make any additional
Capital Contributions to the Company, except as otherwise required by this
Agreement;
 
(l) allocate fairly and reasonably any overhead for shared office space;
 
(m) maintain adequate capital in light of its contemplated business operations
and purpose, provided, however, the foregoing shall not require the Members to
make any additional Capital Contributions to the Company, except as otherwise
required by this Agreement;
 
(n) limit the debt of the Company to the debt incurred in the ordinary course of
business and debt incurred as described in Section 2.3 hereof;
 
(o) not guarantee or become obligated for the debts of any other Person or hold
out its credit as being available to satisfy the obligations of others or,
except as provided in Section 2.3 hereof, allow others to guarantee or become
liable on the debts of the Company;
 
(p) except as described in Section 2.3 hereof, not pledge its assets for the
benefit of any other Person or make any loans or advances to any Person;
 
 
13

--------------------------------------------------------------------------------


 
 
(q) not make loans to any other Person or buy or hold evidence of indebtedness
issued by any other Person (except for cash and investment-grade securities);
 
(r) observe all Delaware limited liability company formalities;
 
(s) maintain an arm’s-length relationship with its Affiliates; and
 
(t) not take any action if, as a result of such action, the Company would be
required to register as an investment company under the Investment Company Act
of 1940, as amended.
 
ARTICLE 3
CAPITAL CONTRIBUTIONS;CAPITAL ACCOUNTS
 
3.1 Initial Capital Contributions. The Members shall contribute the amount of
capital opposite their names as set forth on Exhibit B attached hereto (the
contributions set forth on Exhibit B shall be referred to herein as the “Initial
Capital Contributions”). The Members acknowledge and agree that such Initial
Capital Contributions may be made at any time, but in any event, shall be made
at such times and in such amounts as are needed to fund costs and expenses for
the development and construction of the Property and the Senior Living Facility
and that the full funding of such Initial Capital Contributions is required by
the Construction Lender as a condition precedent to any draws being made by the
Company under the Construction Loan. Within five (5) business days following the
date upon which the Members receive a notice to fund from the Manager, the
Members shall contribute to the Company, an amount determined by multiplying
that Member’s Percentage Interest by the funding required in the Manager’s
notice. In the event that either Member, for whatever reason (other than a
payment timing delay due to an event of Force Majeure; provided, however, that
in no event shall a payment be delayed for more than thirty (30) days), fails to
fully contribute the aggregate amount of its Initial Capital Contribution as set
forth on Exhibit B pursuant to this Section 3.1, (i) such Member’s Interest in
the Company shall be forfeited and any and all rights with respect to such
Interest, including without limitation, such Member’s right to vote and receive
distributions, shall immediately terminate and (ii) any amounts previously
contributed to the Company by such Member shall be retained by the Company and
its members as liquidated damages for such Member’s breach its funding
obligation. The Members hereby agree and acknowledge that, in the event of a
failure of a Member to fully fund its Initial Capital Contribution as set forth
on Exhibit B, actual damages will be difficult to ascertain and, as such, the
forfeiture of such Member’s Interests as liquidated damages is an appropriate
remedy.
 
 
14

--------------------------------------------------------------------------------


 
 
3.2 Member Loans.
 
(a) In General. In order to satisfy its financial needs, the Company may borrow
funds from ARC or CNL or one of their Affiliates (each a “Member Loan”). Unless
otherwise designated in the loan agreements or accompanying documents, repayment
of principal and interest on such loans will be solely the obligation of the
Company and not of the Members. Any loans to the Company from ARC, CNL or one of
their respective Affiliates shall be Approved by the Members and, except as
provided in Sections 3.2(b) and (c) below, shall bear interest at the Prime
Rate.
 
(b) ARC TCCO Advances. In the event that Actual TCCO exceeds the Budgeted TCCO
prior to such time as the Senior Living Facility obtains a certificate of
occupancy and such excess is a result of events not constituting Force Majeure,
ARC shall advance the cost of such overruns by (i) first, providing up to Seven
Hundred Fifty Thousand Dollars ($750,000) of its own funds (which advances shall
not be repaid and shall not be deemed a Member Loan or any other type of loan)
and (ii) second, advancing ARC TCCO Capital. Any ARC TCCO Capital advanced by
ARC pursuant to this Section 3.2(b) shall not be treated as a Capital
Contribution, but instead, shall be treated as a Member Loan that shall be
repaid by the Company pursuant to Sections 5.2(f) and 5.2(p) hereof, which
Sections establish only the priority of repayment of such Member Loan and shall
not cause the repayments to be treated as “distributions” for purposes of
maintaining Capital Accounts.
 
(c) ARC ODA Advances. Following receipt of a certificate of occupancy for the
Senior Living Facility, ARC shall make ODA Advances as and when required
pursuant to the Operating Deficit Guaranty. Any ODA Advances advanced by ARC
pursuant to this Section 3.2(c) shall not be treated as a Capital Contribution,
but instead, shall be treated as a Member Loan that shall be repaid by the
Company pursuant to Sections 5.1(a), 5.2(a) and 5.2(j) hereof, which Sections
establish only the priority of repayment of such Member Loan and shall not cause
the repayments to be treated as “distributions” for purposes of maintaining
Capital Accounts. The Manager shall provide monthly reconciliation statements to
the Members regarding the ODA Advances Account pursuant to Section 3.5 hereof.
 
(d) No Default. If ARC has met its obligations to advance ARC TCCO Capital
and/or ARC ODA Advances pursuant to this Section 3.2 and, in spite of these
advances, the Company is still without sufficient funds to meet its needs, ARC
will not be in default of this Agreement. Further, it shall not be a default
under this Agreement if ARC does not make an ODA Advance as a result of an
ongoing material breach or violation of this Agreement by CNL, CNL’s
unreasonable and/or bad faith refusal to grant a requested consent or approval
under the Management Agreement which results in an increased ODA Advance, or the
Manager’s unreasonable and/or bad faith refusal to grant a requested consent or
approval under the Management Agreement which results in an increased operating
cost, if the Manager is not an Affiliate of ARC.
 
 
15

--------------------------------------------------------------------------------


 
 
3.3 Return of Capital. No Member shall have any liability for the return of any
Member’s Capital Contributions. A Member shall not receive out of the Company’s
property all or any part of such Member’s Capital Contributions except as
provided in Sections 5.1 and 5.2 hereof.
 
3.4 Capital Accounts. The Company shall maintain for each Member an account
designated as such Member’s Capital Account. The Capital Accounts shall be
maintained in accordance with Section 1.704-1(b)(2)(iv) of the Regulations, and
the items of income, profit, gain, expenditures, deductions and losses which
increase or decrease such capital accounts shall be those items which, pursuant
to such Regulations, affect the balance of capital accounts.
 
3.5 ODA Advance Account. The Company shall maintain an account designated as
ARC’s ODA Advance Account, which account shall be credited (increased) by each
ODA Advance as and when made by ARC to the Company, credited (increased) by each
ODA Advances Return and debited (decreased) by amounts distributed to ARC
pursuant to Sections 5.1(a), 5.2(a) and 5.2(j). The Manager shall provide
monthly reconciliation statements to the Members regarding such ODA Advance
Account.
 
ARTICLE 4
ALLOCATIONS OF PROFITS AND LOSSES
 
As of the end of each Fiscal Year, the Company’s Net Profit or Net Loss and each
item of income, gain, loss and deduction related thereto, as well as other items
of income, gain, loss or deduction which are subject to special allocation
provisions, shall be allocated to the Capital Accounts of the Members and for
federal income tax purposes pursuant to the following Sections of this Article
4.
 
4.1 Allocation of Net Loss. After giving effect to the special allocations set
forth in Section 4.3 and Section 4.4 hereof, if there is a Net Loss for any
Fiscal Year, such Net Loss shall be allocated as set forth in Section 4.1(a)
below, subject to the limitations in Section 4.1(b) below:
 
(a) Net Loss for any Fiscal Year shall be allocated in the following order and
priority:
 
(i) First, to the Members, proportionately in accordance with their respective
Percentage Interests, in an amount equal to the excess, if any, of (A) the
cumulative Net Profits allocated pursuant to Section 4.2(c) hereof for all prior
Fiscal Years, over (B) the cumulative Net Losses allocated pursuant to this
Section 4.1(a)(i) for all prior Fiscal Years;
 
(ii) Second, one hundred percent (100%) to CNL, in an amount equal to the
excess, if any, of (A) the cumulative Net Profits allocated pursuant to Section
4.2(b) hereof for all prior Fiscal Years, over (B) the cumulative Net Losses
allocated pursuant to this Section 4.1(a)(ii) for all prior Fiscal Years;
 
(iii) The balance, if any, to the Members in proportion to their respective
Percentage Interests.
 
 
16

--------------------------------------------------------------------------------


 
 
(b) Notwithstanding the allocations set forth in Section 4.1(a), no amount of
Net Loss shall be allocated to any Member if such allocation would cause such
Member to have an Adjusted Capital Account Deficit. The amount of the allocation
of Net Loss which would otherwise have caused a Member to have an Adjusted
Capital Account Deficit shall instead be allocated to those Members who would
not have an Adjusted Capital Account Deficit as a result of the allocation in
proportion to their Percentage Interests. If no Member may be allocated a Net
Loss without creating or increasing an Adjusted Capital Account Deficit, then
all further Net Loss shall be allocated among the Members in accordance with
their Percentage Interests.
 
4.2 Allocation of Net Profits. After giving effect to the special and curative
allocations set forth in Section 4.3 and Section 4.4, Net Profit for each Fiscal
Year or part thereof shall be allocated to the Members in the following manner
and order of priority:
 
(a) First, to the Members, in proportion to their respective Percentage
Interests, in an amount equal to the excess, if any, of (i) the cumulative Net
Losses allocated pursuant to Section 4.1(a)(iii) hereof for all prior Fiscal
Years, over (ii) the cumulative Net Profits allocated pursuant to this Section
4.2(a) for all prior Fiscal Years;
 
(b) Second, to CNL in an amount equal to the excess, if any, of (i) the sum of
(A) CNL’s Investment Return and (B) the cumulative Net Losses allocated pursuant
to Section 4.1(a)(ii) for all prior Fiscal Years, over (ii) the cumulative Net
Profits allocated pursuant to this Section 4.2(b) for all prior Fiscal Years;
and
 
(c) The balance, if any, to the Members in accordance with their respective
Percentage Interests.
 
4.3 Special Allocations. Prior to the allocations pursuant to Section 4.1 and
Section 4.2 hereof, items of income, gain, loss and deduction for the Year shall
be allocated in accordance with the following provisions of this Section 4.3 to
the extent such provisions are applicable in determining Net Profit or Net Loss.
 
(a) Minimum Gain Chargeback. Except as otherwise provided in Regulations Section
1.704.2(f), notwithstanding any other provision of this Article 4, if there is a
net decrease in Company Minimum Gain during any taxable year, each Member shall
be specially allocated items of Company income and gain for such taxable year
(and, if necessary, subsequent taxable years) in an amount equal to such
Member’s share of the net decrease in Company Minimum Gain, determined in
accordance with Regulations Section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2). This Section 4.3(a) is intended to comply with the minimum gain
chargeback requirement set forth in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.
 
17

--------------------------------------------------------------------------------


 
 
(b) Member Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4), notwithstanding any other provision of this Article 5, if
there is a net decrease in Member Nonrecourse Debt Minimum Gain attributable to
a Member Nonrecourse Debt during any taxable year, each Member who has a share
of the Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5), shall be specially allocated items of Company income and gain for
such taxable year (and, if necessary, subsequent taxable years) in an amount
equal to such Member’s share of the net decrease in Member Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This Section 4.3(b) is intended to comply with
the minimum gain chargeback requirement set forth in Regulations Section
1.704-2(i)(4) and shall be interpreted consistently therewith.
 
(c) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain shall be
specially allocated to each such Member in an amount sufficient to eliminate, to
the extent required by the Treasury Regulations, the Adjusted Capital Account
Deficit of such Member as quickly as possible; provided, however, that an
allocation pursuant to this Section 4.3(c) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article 4 have been tentatively made as
if this Section 4.3(c) were not in the Agreement.
 
(d) Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any taxable year which is in excess of the sum of (i) the
amount such Member is obligated to restore pursuant to the penultimate sentences
of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Member shall
be specially allocated items of Company income and gain in the amount of such
excess as quickly as possible; provided that an allocation pursuant to this
Section 4.3(d) shall be made only if and to the extent that such Member would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article 4 have been made as if Section 4.3(c) and this
Section 4.3(d) were not in this Agreement.
 
(e) Nonrecourse Deductions. Nonrecourse Deductions for any taxable year or other
period shall be allocated to the Members in proportion to their respective
Percentage Interests.
 
(f) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
taxable year shall be allocated to the Member who bears the economic risk of
loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Regulations Section
1.704-2(i)(1).
 
 
18

--------------------------------------------------------------------------------


 
 
(g) Section 754 Adjustment. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Code Sections 734(b) or 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Section
1.704-1(b)(2)(iv) (m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s Interest in the Company, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such gain or loss shall be specially allocated to the Members in
accordance with their interests in the Company in the event Regulations Section
1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such distribution was
made in the event Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.
 
(h) Capital Items. All or a portion of the remaining items of Company income or
gain for the Fiscal Year, if any, shall be specially allocated to the Members in
proportion to and to the extent of the excess, if any, of (i) the aggregate
distributions each Member has received pursuant to Sections 5.2(c), 5.2(e),
5.2(g), 5.2(h), 5.2(i), 5.2(l), 5.2(m), 5.2(o), 5.2(q), 5.2(r), and 5.2(s) over
(ii) the cumulative items of income and gain allocated to such Member pursuant
to this Section 4.3(h) for all prior Fiscal Years.
 
4.4 Curative Allocations. The allocations set forth in Sections 4.1(b), 4.3(a),
4.3(b), 4.3(c), 4.3(d), 4.3(e), 4.3(f) and 4.3(g), (the “Regulatory
Allocations”) are intended to comply with certain requirements of the
Regulations. It is the intent of the Members that, to the extent possible, all
Regulatory Allocations shall be offset either with other Regulatory Allocations
or with special allocations of other items of Company income, gain, loss, or
deduction pursuant to this Section 4.4. Therefore, notwithstanding any other
provision of this Article 4 (other than the Regulatory Allocations), the Manager
shall make such offsetting special allocations of Company income, gain, loss or
deduction in whatever manner they determine appropriate so that, after such
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of the Agreement and all Company
items were allocated pursuant to Sections 4.1 and 4.2.
 
4.5 Tax Allocations: Code Section 704(c). In accordance with Code Section
704(c), and the Regulations promulgated thereunder, income, gain, loss and
deduction with respect to any property contributed to the capital of the Company
shall, solely for tax purposes, be allocated among the Members so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its initial Gross Asset Value
(computed in accordance with the definition of Gross Asset Value) using the
traditional method as set forth in Regulations Section 1.704-3(b), unless some
other method is agreed upon by the Members.
 
In the event the Gross Asset Value of any Company asset is adjusted pursuant to
subparagraph (ii) of the definition of Gross Asset Value, subsequent allocations
of income, gain, loss, and deduction with respect to such asset shall take
account of any variation between the adjusted basis of such asset for federal
income tax purposes and its Gross Asset Value in the same manner as under Code
Section 704(c) and the Regulations thereunder.
 
 
19

--------------------------------------------------------------------------------


 
 
Any elections or other decisions relating to such allocations shall be made by
the Manager in any manner that reasonably reflects the purpose and intention of
this Agreement. Allocations pursuant to this Section 4.5 are solely for purposes
of federal, state, and local taxes and shall not affect, or in any way be taken
into account in computing, any Member’s Capital Account or share of Net Profit,
Net Loss, other items, or distributions pursuant to any provision of this
Agreement.
 
4.6 Allocations for Year of Liquidation. After giving effect to the special
allocations set forth in Sections 4.3 and 4.4 hereof, the amount of Net Profit
or Net Loss for the Fiscal Year in which the Company is dissolved, and each item
of income, gain, loss and deduction related thereto, shall be allocated to the
Members in an manner so that the distributions to each Member pursuant to
Article 11 shall, to the greatest extent possible, be equal to that amount that
each such Member would receive under Section 5.2 if the amounts to be
distributed by the Company in connection with such dissolution were instead
distribute under such Section 5.2.
 
ARTICLE 5
DISTRIBUTIONS
 
5.1 Distribution of Net Cash Flow. Except as otherwise provided in Section 5.4
hereof, distributions of Net Cash Flow, if any, shall, unless otherwise Approved
by the Members, be distributed to the Members within fifteen (15) days after the
end of each Fiscal Year quarter and shall be apportioned among the Members as
follows:
 
(a) First, to ARC until the balance of its ODA Advances Account has been reduced
to zero;
 
(b) Next, to CNL to the extent of its unpaid Investment Return until its
Investment Return has been paid in full;
 
(c) Next, to the Members, to the extent of and in proportion to the Unreturned
Capital Contributions of each, until such Unreturned Capital Contributions have
been returned in full; and
 
(d) The balance, if any, to the Members in accordance with their respective
Percentage Interests.
 
Notwithstanding the foregoing, during any period in which ARC or one of its
Affiliates is not serving as the Property Manager, all Net Cash Flow remaining
after the repayment of ARC’s ODA Advances Account in accordance with Section
5.1(a) shall be distributed to CNL.
 
5.2 Distribution of Capital Proceeds. Except as provided in Section 5.4 hereof,
distributions of all or any portion of Capital Proceeds shall be made within
thirty (30) days of the event giving rise to the Capital Proceeds, and shall be
apportioned among the Members as follows:
 
(a) First, to ARC until the balance of its ODA Advances Account has been reduced
to zero;
 
20

--------------------------------------------------------------------------------


 
 
(b) Next, to CNL until its Unreturned Capital Contribution has been returned in
full;
 
(c) Next, to CNL to the extent of its unpaid Investment Return until its
Investment Return has been paid in full;
 
(d) Next, to ARC until its Unreturned Capital Contribution has been returned in
full;
 
(e) Next, to CNL until it has received a thirteen and one-half percent (13.5%)
return on its Initial Capital Contribution, calculated per annum, compounded
quarterly, to be calculated from the date on which such Initial Capital
Contributions, or portions thereof, are made;
 
(f) Next, to ARC until its ARC TCCO Capital has been repaid in full;
 
(g) Next, to ARC until it has received a thirteen and one-half percent (13.5%)
return on its Initial Capital Contribution, calculated per annum, compounded
quarterly, to be calculated from the date on which such Initial Capital
Contributions, or portions thereof, are made;
 
(h) Next, eighty percent (80%) to CNL and twenty percent (20%) to ARC until such
time as CNL has received a total return of twenty percent (20%) on its Initial
Capital Contribution, calculated with per annum, compounded quarterly, to be
calculated from the date on which such Initial Capital Contributions, or
portions thereof, are made; and
 
(i) The balance, if any, seventy percent (70%) to ARC and thirty percent (30%)
to CNL.
 
Notwithstanding the foregoing, if ARC or one of its Affiliates is not serving as
the Property Manager, distributions of all or any portion of Capital Proceeds
shall be made within sixty (60) days of the event giving rise to the Capital
Proceeds, and shall be apportioned among the Members as follows:
 
(j) First, to ARC until the balance of its ODA Advances Account has been reduced
to zero;
 
(k) Next, to CNL until its Unreturned Capital Contribution has been returned in
full;
 
(l) Next, to CNL to the extent of its unpaid Investment Return until its
Investment Return has been paid in full;
 
(m) Next, to CNL until it has received an eight percent (8%) return on its
Initial Capital Contribution, calculated per annum, compounded quarterly, to be
calculated from the date on which such Initial Capital Contributions, or
portions thereof, are made;
 
 
21

--------------------------------------------------------------------------------


 
 
(n) Next, to ARC until its Unreturned Capital Contribution has been returned in
full;
 
(o) Next, to CNL until it has received a thirteen and one-half percent (13.5%)
return on its Initial Capital Contribution, calculated per annum, compounded
quarterly, to be calculated from the date on which such Initial Capital
Contributions, or portions thereof, are made;
 
(p) Next, to ARC until its ARC TCCO Capital has been repaid in full;
 
(q) Next, to ARC until it has received a thirteen and one-half percent (13.5%)
return on its Initial Capital Contribution, calculated per annum, compounded
quarterly, to be calculated from the date on which such Initial Capital
Contributions, or portions thereof, are made;
 
(r) Next, eighty percent (80%) to CNL and twenty percent (20%) to ARC until such
time as CNL has received a total return of twenty percent (20%) on its Initial
Capital Contribution, calculated per annum, compounded quarterly, to be
calculated from the date on which such Initial Capital Contributions, or
portions thereof, are made; and
 
(s) The balance, if any, seventy percent (70%) to ARC and thirty percent (30%)
to CNL.
 
5.3 Distributions in Kind. If any of the Company’s assets are to be distributed
in kind rather than sold, such assets shall be distributed on the basis of the
fair market value thereof and any Member entitled to any interest in such assets
pursuant to this Section 5.3 shall receive such interest therein as a
tenant-in-common with all other Members so entitled. Unless otherwise agreed by
all of the Members, the fair market value of such assets shall be equal to an
appraisal or appraisals prepared by one or more appraisers selected by the
Manager and paid for by the Company. Such appraiser(s) must have a “MAI”
designation or its equivalent and substantial experience appraising commercial
real estate in the counties and states in which the assets to be appraised are
located.
 
5.4 Limitation on Distributions. Notwithstanding any provision to the contrary
contained in this Agreement, the Company shall not be required to make a
distribution to any Member on account of its interest in the Company if such
distribution would violate Section 18-607 of the Act or any other applicable
law.
 
ARTICLE 6
MANAGEMENT OF THE COMPANY
 
6.1 Management by Manager. The Members hereby appoint ARC Lowry, LLC as the
initial Manager of the Company. The overall management and control of the
business and affairs of the Company shall be vested in the Manager, who shall
have all powers permitted under the Act as well as all other powers necessary or
desirable for the performance by it of all of its duties and obligations as the
Manager of the Company. The Manager shall devote such time to the Company as
shall be reasonably required for its welfare and success. By way of
illustration, but not in limitation, the powers and duties of the Manager shall
include the following:
 
 
22

--------------------------------------------------------------------------------


 
 
(a) Protect and preserve the titles and interests of the Company in the
Company’s assets;
 
(b) Subject to Sections 6.2 and 6.3, purchase real property and any other assets
necessary or appropriate for the conduct of the Company’s business;
 
(c) Subject to Sections 6.2 and 6.3, borrow money on behalf of the Company for
Company purposes and encumber the Company’s assets to secure the Loan;
 
(d) To the extent Company funds are available, pay all taxes, assessments, and
other impositions applicable to the Company and the Company’s assets;
 
(e) Subject to Sections 6.2 and 6.3, sell, lease, exchange, mortgage, or
otherwise dispose of the Company’s assets or any interest therein in the
ordinary course of the Company’s business;
 
(f) Retain, discharge and replace the Company’s accountants and attorneys, and
hire and fire employees of the Company and other persons necessary or
appropriate to carry out the business of the Company;
 
(g) To the extent that funds of the Company are available from time to time, pay
all current debts and other obligations of the Company, and invest funds that
are temporarily not required for Company purposes in any short-term, highly
liquid investments with appropriate safety of principal;
 
(h) Maintain all funds of the Company in one or more bank accounts in such bank
or banks as the Manager may from time to time select; provided, however that any
such account will bear interest at market rates;
 
(i) Procure and maintain, at the expense of the Company, insurance policies
covering the assets and operations of the Company; and
 
(j) Perform other normal business functions and otherwise operate and manage the
business and affairs of the Company.
 
6.2 Unanimous Major Decisions. Notwithstanding any other provision hereof and in
addition to those matters which pursuant to any other provisions of this
Agreement require the approval of one or more of the Members, the Company may
not take any action or incur any obligation binding on the Company within the
scope of any of the actions or decisions listed below (each a “Unanimous Major
Decision” and together, the “Unanimous Major Decisions”) unless and until the
Unanimous Major Decision has been Approved by the Members, provided that in the
event that ARC Management, LLC is no longer the Property Manager pursuant to the
Management Agreement, Unanimous Major Decisions shall be approved by a Majority
in Interest of the Members:
 
(a) entering into any single contract, agreement or transaction in excess of two
hundred fifty thousand dollars ($250,000.00), provided that such contract,
agreement or transaction is terminable without penalty upon thirty (30) days
notice;
 
 
23

--------------------------------------------------------------------------------


 
 
(b) except for the Management Agreement attached hereto as Exhibit C and the
Development Agreement attached hereto as Exhibit D, entering into any contract,
agreement or transaction with any Member or any Affiliate of any Member;
 
(c) engaging in any activity that is substantially unrelated to the objects and
purposes of the Company as set forth in Section 2.3 above;
 
(d) amending the Certificate or any of the terms of this Agreement;
 
(e) doing any act that would make it impossible to carry on the ordinary
business of the Company;
 
(f) borrowing money or incurring or refinancing indebtedness in the name of the
Company, or guaranteeing the obligations of any other Person, other than
equipment and vehicle financing entered into in the ordinary course of business;
 
(g) except for accounts receivable or pursuant to the terms of any residency
agreement, lending money or extending credit to anyone;
 
(h) establish any reserves deemed necessary or advisable by the Manager other
than any reserves that are contemplated by Budgeted TCCO;
 
(i) using the proceeds of an insurance claim or condemnation proceedings or
other governmental taking for casualties which are less than a Total Casualty or
Major Condemnation;
 
(j) issuing or assigning any Interests or permitting the transfer of any
Interests in the Company except in accordance with the terms of this Agreement;
 
(k) except as provided in Section 2.3 hereof, reorganizing the Company, causing
the Company to merge or consolidate with or into another Person or sell all or
substantially all of its assets to another Person, or acquiring another Person
or substantially all the assets of another Person;
 
(l) to the fullest extent permitted by law, dissolving or liquidating the
Company, in whole or in part, or instituting proceedings to be adjudicated
bankrupt or insolvent or taking any action that might cause the Company to
become insolvent;
 
(m) consenting to the institution of bankruptcy or insolvency proceedings
against it;
 
(n) filing a petition seeking or consenting to reorganization or relief under
any applicable federal or state law relating to bankruptcy or insolvency;
 
(o) consenting to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the Company or a substantial part of
its property;
 
 
24

--------------------------------------------------------------------------------


 
 
(p) making a general assignment for the benefit of creditors; and
 
(q) making any admission in writing to creditors that it is unable to pay its
debts generally as they become due;
 
(r) except as set forth in Section 6.3(e), making any decisions on behalf of the
Company with respect to the Company’s rights under the Management Agreement or
Development Agreement;
 
(s) removing the Manager of the Company, provided the Manager of the Company has
performed its duties under this Agreement, has acted in good faith, and has
otherwise dealt fairly with the Company and its Members; and
 
(t) appointing a new Manager of the Company, provided the immediate prior
Manager of the Company was removed pursuant to Section 6.2(s).
 
6.3 Majority Major Decisions. Notwithstanding any other provision hereof and in
addition to those matters which pursuant to any other provisions of this
Agreement require the approval of one or more of the Members, the Company may
not take any action or incur any obligation binding on the Company within the
scope of any of the actions or decisions listed below (each a “Majority Major
Decision” and together, the “Majority Major Decisions”) unless and until the
Majority Major Decision has been approved by a Majority in Interest of the
Members:
 
(a) entering into any contract or agreement to purchase or sell or encumber the
Property or any other real property;
 
(b) using the proceeds of an insurance claim or condemnation proceedings or
other governmental taking resulting from a Total Casualty or Major Condemnation;
 
(c) removing the Manager of the Company, provided the Manager of the Company has
failed to perform its duties under this Agreement, has failed to act in good
faith, or has otherwise failed to deal fairly with the Company or any Member;
 
(d) appointing a new Manager of the Company, provided the immediate prior
Manager of the Company was removed pursuant to Section 6.3(c);
 
(e) electing whether or not to terminate the Property Manager for failing to
meet the performance requirements set forth in Section 2.03 of the Management
Agreement; provided, however, that the Property Manager shall not be removed
under the Management Agreement unless and until American Retirement Corporation,
a Tennessee corporation, has been fully released from any and all obligations
under that certain Exceptions to Nonrecourse Guaranty delivered by American
Retirement Corporation for the benefit of Construction Lender, except to the
extent that Construction Lender has then made a claim against American
Retirement Corporation for any of the obligations guaranteed thereunder.
 
 
25

--------------------------------------------------------------------------------


 
 
6.4 Resignation of a Manager. The Manager of the Company may resign by providing
written notice to all Members. Unless otherwise Approved by the Members, any
such resignation shall take effect thirty (30) days after the date such Manager
gives notice to all Members, or at a later date stated in the notice of
resignation. Notwithstanding the foregoing, the Manager shall not be permitted
to resign pursuant to this Section 6.4 unless and until another Manager has been
designated and approved by the affirmative vote of a seventy-five percent (75%)
Majority in Interest of the Members, as provided in Section 6.5.
 
6.5 (Intentionally omitted).
 
6.6 Officers. The Manager may, from time to time, appoint one or more officers
of the Company (each an “Officer” and, collectively, the “Officers”), and
delegate to such Officer or Officers any of the Manager’s rights and powers to
manage and control the business and affairs of the Company. The Manager may
remove and replace any such Officer or Officers, with or without cause, in its
sole and absolute discretion. An Officer shall serve until his successor is
chosen by the Manager or until his earlier removal, resignation or death. Any
two or more offices may be held by the same person. No Officer shall receive any
compensation for his or her service as an officer of the Company. An Officer may
resign at any time by giving written notice to the Manager, and no such
resignation need be accepted to be effective. Any Officer appointed will have
the same fiduciary duties with respect to the Company as a Manager has under the
Act.
 
6.7 Authority of the Members. No Member may act for, obligate, or in any manner
legally bind, the Company or any other Member, unless such Member has been
authorized to do so, in writing, by the Manager. Any Member acting in
contravention of the prohibition of the immediately preceding sentence shall
indemnify, insure and hold harmless the Company, the Manager and each other
Member from and against, and reimburse each such Person for, any and all
liability, loss, cost, expense or damage incurred or sustained by reason
thereof, including, but not limited to, court costs and reasonable attorney and
paralegal fees through any and all negotiations, trials and appeals and through
all settlement and collection proceedings.
 
6.8 Other Activities. The fact that a Manager or any Affiliate of a Manager is
employed by, or is directly or indirectly interested in or connected with, any
Person employed or engaged by the Company to render or perform a service, or
from which the Company may purchase any property, shall not prohibit the Company
from employing or engaging that Person, or from otherwise dealing with him or
it, and neither the Company nor any of the Members shall have any rights in or
to any income or profits derived therefrom as a consequence of the relationships
created in this Agreement. The Manager, each Member and each of their respective
Affiliates may engage in or possess an interest in other business ventures of
every nature and description, including the purchase, development or sale of
real estate, independently or with others, and neither the Company nor any of
the Members shall have any rights, by virtue of this Agreement, in and to the
independent ventures or the income or profits derived from them.
 
 
26

--------------------------------------------------------------------------------


 
 
6.9  Conveyances. Any deed, mortgage, lease, contract of sale, or other
commitment purporting to convey or encumber the interest of the Company in all
or any portion of any real or personal property at any time owned or leased by
the Company shall be signed by the Manager, or, upon the written authorization
of the Manager, by an Officer or by a nominee of the Company then holding record
title to the property for the Company, and no other signatures shall be
required. No person shall be required to inquire into the authority of any
individual to sign any documents pursuant to the provisions of this Section 6.9.
 
6.10  Construction Loan. Notwithstanding anything to the contrary in this
Agreement, each Member’s rights under the Agreement shall at all times be
subject to the terms and conditions of the Construction Loan, and neither Member
(a) shall take, or fail to take, any action that would conflict with any
material term or condition of the Construction Loan or cause a default or event
of default under the Construction Loan, or (b) shall cause the Company to take,
or fail to take, any action that would conflict with any material term or
condition of the Construction Loan or cause of default or event of default under
the Construction Loan.
 
ARTICLE 7
MEETINGS OF MEMBERS
 
7.1 Member Meetings. In the event that any matter requires the approval of the
Members under the terms of this Agreement or the Act, then the Manager shall
call a meeting of the Members by providing the Members with written notice of
such meeting at least two (2) days and not more than ten (10) days prior to the
date of the meeting. Such notice shall state the date, time, place and purpose
or purposes of the meeting. The business transacted at a meeting of the Members
shall be limited to the purpose(s) stated in the notice of the meeting.
 
7.2 Location, Conduct and Adjournments. Each meeting of the Members will be held
at the Company’s principal place of business unless otherwise Approved by the
Members. Unless otherwise Approved by the Members, the Manager shall act as
chairman of such meeting. Any meeting of the Members may be adjourned from time
to time to another date and time and, subject to the first sentence of this
Section 7.2, to another place. If at the time of adjournment the person chairing
the meeting announces the date, time, and place at which the meeting will be
reconvened, it is not necessary to give any further notice of the reconvening.
Any Member or Manager may participate in any meeting of the Members by means of
telephone conference or similar communications equipment that allows all persons
participating in the meeting to hear each other, and such participation in a
meeting will constitute presence in person at the meeting. If all the
participants are participating by telephone conference or similar communications
equipment, the meeting will be deemed to be held at the principal place of
business of the Company.
 
7.3 Waiver of Notice. A Member may waive notice of the date, time, place and
purpose or purposes of a meeting of the Members. A waiver may be made before,
at, or after the meeting, in writing, orally, or by attendance. Attendance by a
Member at a meeting is a waiver of notice of that meeting, unless the Member
objects at the beginning of the meeting to the transaction of business because
the meeting is not properly called or convened, or objects before a vote on an
item of business because the item may not properly be considered at that meeting
and does not participate in the consideration of the item at that meeting.
 
 
27

--------------------------------------------------------------------------------


 
 
7.4 Member Quorum and Voting. A Majority in Interest of the Members shall
constitute a quorum at a meeting of the Members. If a quorum is present, the
affirmative vote of a Majority in Interest of the Members shall be the act of
the Members unless a greater affirmative vote is expressly required by the
Certificate, this Agreement or by applicable law. Voting by proxy is not
permitted. Members may participate in a meeting by means of a conference
telephone or similar communication equipment by means of which all persons
participating in the meeting can hear each other at the same time. Participation
by such means shall constitute presence in person at a meeting.
 
7.5 Action by Members Without a Meeting. The Members may take any action without
a meeting that could be taken at a meeting, without prior notice and without a
vote, if a consent in writing, setting forth the action so taken, is signed by
Members that are necessary to authorize or take such action. Within ten (10)
days after obtaining such authorization by written consent, written notice of
the action taken shall be given to those Members who have not consented in
writing. The notice shall fairly summarize the material features of the
authorized action. Failure to provide the notice shall not invalidate the
written consent.
 
ARTICLE 8
OPERATIONAL ISSUES; RELATED PARTY TRANSACTIONS;
COMPENSATION OF MEMBERS
 
8.1 Development Services. ARC Lowry, LLC, a Tennessee limited liability company
(the “Developer”) shall supervise the development of the Property pursuant to
the terms of a separate development agreement between the Company and the
Developer attached hereto as Exhibit D. The Developer shall receive a
development fee of One Million Five Hundred Thousand Dollars ($1,500,000) for
its contribution to the development of the Property, and the Advisor shall
receive a development fee of One Hundred Fifty Thousand Dollars ($150,000) for
its contribution to the development of the Property (each respectively a
“Development Fee”).
 
8.2 Management Services. The Property Manager shall supervise the management of
the Property concurrently with the development of the Property and thereafter
pursuant to the terms of the Management Agreement attached hereto as Exhibit C.
The Property Manager shall receive a management fee based on five percent (5%)
of accounting gross revenues from the Senior Living Facility for its
contribution to the management of the Property, and the Advisor or an affiliate
thereof shall receive a management fee of one-half of one percent (0.5%) of
accounting gross revenues from the Senior Living Facility for its contribution
to the management of the Senior Living Facility, each as more specifically
determined in the Management Agreement.
 
8.3 Financing Fee. The Company shall pay Advisor a financing fee of one-half of
one percent (0.5%) of the principal authorized amount of (i) the Construction
Loan funded in connection with the development of the Property and the
construction of the Senior Living Facility, which fee shall be paid at the
closing of the Construction Loan, and (ii) the permanent financing involving the
Property or the Senior Living Facility, which fee shall be paid at the closing
of such loan, provided that Advisor shall be limited to one (1) financing fee
from permanent financing.
 
 
28

--------------------------------------------------------------------------------


 
 
8.4 Disposition Fee. Upon the sale of the Property, the Company shall pay
Advisor a disposition fee equal to three percent (3%) of gross sales price of
the Property, which fee shall be paid at the closing of such sale.
 
8.5 Accounting and Administrative Services. The Manager shall handle and be
responsible for the obligations of the Company under Article 12 below, including
the maintaining of the Company’s books of account, preparation of financial
statements for the Company and preparation and filing of tax returns for the
Company. The Manager shall not be compensated for its role as manager of the
Company.
 
8.6 Guaranteed Payments. The Company may, from time to time, engage one or more
Members to provide services to the Company as provided above and on such other
terms and in such other instances as may be Approved by the Members. The Members
intend the payments of such compensation to be guaranteed payments without
regard to the income of the Company as contemplated by Code Section 707(c). The
payment of any compensation to a Member pursuant to this Section 8.6 will not
affect the right of such Member to allocations of income, gain, loss, deduction
or credit or distributions of cash pursuant to the terms of this Agreement.
 
8.7 CNL Representative. The parties acknowledge that CNL is an investment entity
created by the Advisor, for the purpose of investing in the Company. The parties
further acknowledge that CNL Senior Housing, Inc. is the managing member of CNL
with the authority to represent CNL in all matters related to this Agreement,
the Management Agreement, the Development Agreement and any other matter
relating to the organization and operation of the Company. CNL and Advisor
represent and warrant to ARC that the Advisor shall be the sole and exclusive
agent and attorney-in-fact to act on behalf of CNL, in connection with and to
facilitate any and all matters relating to this Agreement, the Management
Agreement, the Development Agreement and any other matter relating to the
organization and operation of the Company.
 
 
29

--------------------------------------------------------------------------------


 
 
ARTICLE 9
TRANSFER OF A MEMBER’S INTEREST
 
9.1 Restrictions on Transfer. Except as otherwise specifically set forth in this
Agreement and to the fullest extent permitted by law, no Member may transfer all
or any part of its Interest to any Person, other than an Affiliate of such
Member, whether voluntarily, involuntarily or by operation of law, without the
prior written consent of the other Member(s) and the Manager, which consent may
be withheld in the sole and absolute discretion of any other Member(s) or the
Manager. For purposes of this Section 9.1, “transfer” includes the sale,
exchange, pledge, encumbrance or other transfer or disposition by a Member of
any part of its Interest, whether for a valuable consideration or as a gift, and
whether voluntarily or involuntarily. In addition to the required consents to
any transfer, as a condition to any such consent, a Member or the Manager may
require that the Member desiring to make the transfer provide to the Company a
reasonably acceptable opinion of counsel, in form and substance reasonably
acceptable, that the proposed transfer does not result in a violation of the
Securities Act of 1933, as amended, or any applicable state securities laws. The
attorney fees and costs for such opinion and the attorney fees and costs
incurred by the Company in connection with any such transfer shall be paid by
the Member who is transferring all or part of its Interest.
 
9.2 Substituted Members. Any Person, not then a Member, to whom an Interest is
transferred in accordance with the provisions of Section 9.1 shall agree in
writing to be subject to the terms of this Agreement and shall, thereupon,
become a substituted Member (“Substituted Member”) hereunder. Such admission as
a Substitute Member shall be deemed effective immediately prior to such
Transfer. A Substituted Member has, to the extent assigned, the rights and
powers and is subject to the restrictions and liabilities, of a Member under
this Agreement and the Act. A Substituted Member also is liable for the
obligations of its assignor to make and return contributions as provided in the
Act, and for certain other liabilities of the assignor as provided in the Act.
If an assignee of an Interest becomes a Substituted Member, the assignor is not
released from its liability to the Company to the extent provided in the Act.
The Substituted Member shall pay all reasonable expenses in connection with its
admission to the Company, including, but not limited to, legal fees and other
costs of preparing any amendment to this Agreement deemed necessary or desirable
by the Manager. If any Interest is transferred other than in accordance with the
provisions of Section 9.1 and the transferee is not admitted as a Substituted
Member, then such transferee will have the sole right to share in such profits
and losses, to receive such distribution or distributions, and to receive such
allocation of income, gain, loss, deduction or credit or similar item to which
the assignor was entitled, to the extent assigned, and will not have any of the
rights, power or authority of a Member hereunder or under the Act; and the
transferor of such Interest shall thereafter be considered to have no further
rights or interest in the Company with respect to the transferred Interest, but
shall remain subject to any obligations under this Agreement and the Act with
respect to such Interest.
 
 
30

--------------------------------------------------------------------------------


 
 
9.3 Admission of Additional Members. With the Approval of the Members, any
Person may be admitted to the Company as an additional Member upon making such
contributions to the capital of the Company in exchange for such Percentage
Interests as may be Approved by the Members. In the event that the Members admit
any additional Member to the Company, this Agreement shall be amended or amended
and restated as appropriate. The dilution resulting from the admission of any
new Member shall be borne by the other Members in proportion to their respective
Percentage Interests immediately prior to the admission of the new Member.
 
9.4 ARC Purchase Right During Construction. In the event that, prior to the
completion of construction of the Senior Living Facility, a Majority in Interest
of the Members exercises its right pursuant to Section 6.3(b) to use the
proceeds of an insurance claim resulting from a Total Casualty or condemnation
proceeds from a Major Condemnation in any manner other than the rebuilding of
the Senior Living Facility, ARC shall have the right to acquire the other
Members’ interest in the Company at an amount equal to the sum of their Capital
Contributions.
 
ARTICLE 10
PURCHASE OPTION UPON BANKRUPTCY/BUY-SELL PROVISIONS
 
10.1 Option Rights. If a Member becomes a Bankrupt Member, then the other
Member(s) shall thereupon have the right and option to purchase the entire
Interest of the Bankrupt Member pursuant to the terms of Sections 10.1, 10.2,
10.3, and 10.4 of this Agreement. The Bankrupt Member shall send notice of the
applicable Event of Bankruptcy to the other Member(s) within ten (10) days after
the occurrence thereof. To exercise its option, a Member must provide written
notice thereof to the other Member(s) within ninety (90) days after the first to
occur of the following: (i) the effective date of the Bankrupt Member’s notice,
and (ii) the date upon which such Member otherwise becomes aware of the
applicable Event of Bankruptcy. Such notice must indicate the portion of the
Bankrupt Member’s Interest that such Member desires to purchase; provided,
however, that if there is more than one Member with such purchase right, then
such Members will have the right to purchase the Bankrupt Member’s Interest pro
rata in accordance with their respective Percentage Interests.
 
 
31

--------------------------------------------------------------------------------


 
 
10.2 Obligations of Bankrupt Member. To the fullest extent permitted by law, the
Bankrupt Member or its personal representative, as the case may be, shall,
within ten (10) days after the last notice given pursuant to the terms of
Section 10.1, execute and deliver such assignments and other instruments as
shall reasonably be requested by the purchaser(s) to effect the conveyance and
transfer of the Bankrupt Member’s Interest to the purchaser(s) free and clear of
any and all liens, claims and encumbrances of any kind or nature whatsoever, and
shall, to the extent requested by the purchaser(s), cooperate to effect a smooth
and efficient continuation of the Company’s business and affairs. If the
Bankrupt Member disputes the right of the purchaser(s) to purchase and succeed
to the Bankrupt Member’s entire Interest, then the Bankrupt Member shall
nevertheless execute instruments and cooperate with the purchaser(s) pursuant to
the immediately preceding sentence, without, however, being deemed to have
waived its rights to damages if the purchaser(s) shall have purchased and
succeeded to the Bankrupt Member’s Interest under this Article 10 without having
the right to do so. To the fullest extent permitted by law, the Bankrupt Member
shall indemnify, insure and hold each of the purchaser(s) harmless from and
against all loss, liability, cost or expense (including reasonable attorney
fees) suffered or incurred by the purchaser(s) if the Bankrupt Member fails to
properly execute instruments and cooperate with the purchaser(s) pursuant to, or
shall otherwise fail to perform, its obligations under this Article 10.
 
10.3 Payment of Fair Value. Upon compliance by the Bankrupt Member with the
provisions of Section 10.2, the purchaser(s) shall pay to the Bankrupt Member
the “Fair Value” of the Bankrupt Member’s Interest (such value to be determined
as of the date of the applicable Event of Bankruptcy) within thirty (30) days
thereafter by delivering to the Bankrupt Member an amount equal to twenty
percent (20%) of such Fair Value by official bank check, wire transfer or other
immediately available funds, and a promissory note in an original principal
amount equal to eighty percent (80%) of such Fair Value. Such promissory note
will provide for a per annum interest rate equal to the Prime Rate as of the
date of the applicable Event of Bankruptcy, will provide for four (4) equal
annual payments commencing one (1) year after the date of the purchase, and
shall otherwise have terms that are reasonable and customary. The “Fair Value”
of the Bankrupt Member’s Interest shall be determined pursuant to the terms of
Section 10.4 below.
 
 
32

--------------------------------------------------------------------------------


 
 
10.4 Determination of Fair Value. For purposes of Section 10.3, the “Fair Value”
of the Bankrupt Member’s Interest shall be the amount such Member would receive
if the assets of the Company were sold for their fair market value, the
Company’s liabilities were paid in full, gain or loss from the sale was
allocated in accordance with the applicable terms of this Agreement, and the
sales proceeds were distributed in accordance with the applicable terms of this
Agreement. For purposes of this Section 10.4, the “Fair Value” of the Company
shall be determined, as of the effective date of the applicable Event of
Bankruptcy, by the average of two independent appraisals conducted by state
certified appraisers, with the first appraiser chosen by the purchasing
Member(s), and the other to be chosen by the Bankrupt Member or its personal
representative, as the case may be, within fifteen (15) days after the effective
date of notice of the appointment of the first appraiser, provided that if the
Bankrupt Member or its personal representative, as the case may be, fails to
timely appoint the second appraiser, then the determination of the first
appraiser of the Fair Value of the Company shall be binding on all interested
Persons. In the event the Non-Bankrupt Member should exercise the Option
provided in Section 10.1 hereof, the Non-Bankrupt Member shall receive a credit
towards the Fair Value of the Bankrupt Member’s Interest in the amount of the
cost of such appraisal(s).
 
ARTICLE 11
DISSOLUTION, REFORMATION,
LIQUIDATION, ETC.
 
11.1 Termination of Membership. Except for withdrawals expressly permitted by
provisions contained in Article 10 or 11, no Member shall have the right to
withdraw from the Company and all Members hereby agree not to withdraw from the
Company, and any attempt to do so, whether voluntary or involuntary, shall be
null and void. Each of the Members agrees not to voluntarily resign from the
Company or to default with respect to any obligation or undertaking contained in
this Agreement or the Act.
 
11.2 Dissolution. The Company shall be dissolved and its affairs wound up and
terminated upon the first to occur of the following events (each, a “Dissolution
Event”):
 
(a) The determination in writing to dissolve the Company by all Members;
 
(b) At any time when there are no Members;
 
(c) The sale or other disposition of all or substantially all of the assets of
the Company in one transaction or a series of related transactions and the
distribution of such proceeds pursuant to Section 5.4 hereof;
 
(d) The occurrence of a Continuation Event followed within ninety (90) days by a
determination of the requisite Percentage Interests to dissolve the Company as
described in Section 11.3 hereof; or
 
(e) The entry of a decree of judicial dissolution under Section 18-802 of the
Act.
 
Upon the occurrence of a Dissolution Event, the Company shall be wound up and
liquidated pursuant to Section 11.4 hereof.
 
 
33

--------------------------------------------------------------------------------


 
 
11.3 Continuation Event. Neither the resignation, expulsion, bankruptcy or
dissolution of any Member, nor the occurrence of any other event that terminates
the continued membership of any Member (each, a “Continuation Event”), shall
cause the Company to be dissolved or its affairs to be wound up, and upon the
occurrence of any such Continuation Event, the Company shall be continued
without dissolution, unless within ninety (90) days following such Continuation
Event, a Majority in Interest of the Members (excluding the Member which has
been the subject of the Continuation Event) agrees in writing to dissolve the
Company.
 
11.4 Winding Up of the Company. Upon dissolution of the Company pursuant to
Section 11.2 hereof, the Manager or if the Manager is a Member and the
Continuation Event occurred with respect to such Member, such person as is
designated by a Majority in Interest of the Members not subject to the
Continuation Event (such person being herein referred to as the “Liquidator”),
shall proceed to wind up the business and affairs of the Company upon such
terms, price and conditions as are determined by the Liquidator in accordance
with this Agreement and the requirements of the Act. This Agreement shall remain
in full force and effect and continue to govern the rights and obligations of
the Members and the conduct of the Company during the period of winding up the
Company’s affairs. The Liquidator shall have and may exercise, without further
authorization or consent of the Members, all of the powers conferred upon the
Members under the terms of this Agreement to the extent necessary or desirable
in the good faith judgment of the Liquidator to carry out the duties and
functions of the Liquidator hereunder for and during such period of time as
shall be reasonably required in the good faith judgment of the Liquidator to
complete the winding up and liquidation of the Company. The Liquidator shall
liquidate the assets of the Company, collect the debts and obligations due to
the Company, and pay or provide for payment of all liabilities and obligations
of the Company, including payment of every Member Loan with interest thereon and
payment of any real estate commission due and payable to the Advisor pursuant to
Section 8.4 hereof, after which the Liquidator shall distribute the remaining
assets of the Company to the Members in accordance with their respective Capital
Accounts, after giving effect to all contributions, distributions and
allocations for all periods, by the end of the Fiscal Year in which such
liquidation occurs or, if later, within sixty (60) days after the date of the
dissolution. The Liquidator may distribute assets in kind; provided, however,
that the Liquidator shall determine the fair market value by appraisal or other
reasonable means of all assets so distributed in kind.
 
 
34

--------------------------------------------------------------------------------


 
 
 
ARTICLE 12
ACCOUNTING AND ADMINISTRATIVE MATTERS
 
12.1 Books and Records. The Company shall maintain true, complete and correct
books of account of the Company, all in accordance with generally accepted
accounting principles, or such other accounting method as may be selected by the
Manager, applied on a consistent basis. The books of account shall contain
particulars of all monies, goods or effects belonging to or owing to or by the
Company, or paid, received, sold or purchased in the course of the business, and
all of such other transactions, matters and things relating to the business as
are usually entered in books of accounts kept by persons engaged in a business
of a like kind and character. In addition, the Company shall keep all records
required to be kept pursuant to the Act. A Member shall, upon prior written
notice and during normal business hours, have access to the books and records of
the Company, for the purpose of inspecting or, at the expense of such Member,
copying such books and records. Any Member reviewing the books and records of
the Company pursuant to the preceding sentence shall do so in a manner which
does not unduly interfere with the conduct of the Company’s business.
 
12.2 Financial Statements. The Company shall, within twenty (20) days following
the end of each Fiscal Year month, furnish to each Member monthly financial
statements for the Company, prepared in accordance with generally accepted
accounting principles. Additionally, the Company shall furnish to each Person
who was a Member during the immediately prior Fiscal Year (i) audited financial
statements for the preceding Fiscal Year prepared in accordance with generally
accepted accounting principles within ninety (90) days after the close of each
Fiscal Year, and (ii) a Schedule K-1 or such other form as is necessary to
provide the Members with the information that is needed by them in order to file
their respective federal, state or local income tax returns within forty-five
(45) days after the close of each Fiscal Year.
 
12.3 Tax Matters Partner. The initial Manager shall be the Company’s “tax
matters partner,” as such term is defined in Code Section 6231(a)(7) (the “Tax
Matters Partner”). In connection therewith and in addition to all other powers
given thereunto, the Tax Matters Partner shall have all other powers necessary
or appropriate to fully perform such role, including, but not limited to, the
power to retain all attorneys and accountants of its choice. Notwithstanding the
foregoing, the Tax Matters Partner shall not settle any audits for or on behalf
of the Company or its Members without the written approval of a Majority in
Interest of the Members.
 
 
35

--------------------------------------------------------------------------------


 
 
ARTICLE 13
INDEMNIFICATION
 
13.1 Indemnification. Each Member hereby agrees to defend, indemnify and hold
harmless the other member, the Manager and any Officer of the Company, and each
of their respective officers, directors, partners, members, shareholders,
employees and agents, from and against any and all liability, loss, cost,
expense or damage, including, but not limited to, court costs, expenses and
reasonable attorney and paralegal fees through any and all negotiations, trials
and appeals and through all settlement and collection proceedings, incurred or
sustained by such member, Manager, or Officer by reason of the indemnifying
Member’s fraud, bad faith, willful misconduct, gross negligence, unauthorized
acts or breach of this Agreement. The Company, to the fullest extent permitted
by law, hereby agrees to defend, indemnify and hold harmless each Member,
Manager and Officer of the Company, and each of their respective officers,
directors, partners, members, shareholders, employees and agents, from and
against any and all liability, loss, cost, expense or damage incurred or
sustained by reason of any act or omission in the conduct of the business of the
Company, including, but not limited to, court costs, expenses and reasonable
attorney and paralegal fees through any and all negotiations, trials and appeals
and through all settlement and collection proceedings; provided, however, that
the Company will not indemnify any Member, Manager or Officer of the Company or
any officer, director, partner, member, shareholder, employee or agent of any
Member or hold any of them harmless with respect to any of the foregoing that is
incurred by them as the result of conduct which constitutes fraud, willful
misconduct, gross negligence or breach of fiduciary duty of the party who would
otherwise be entitled to be indemnified and held harmless under this Section
13.1. The provisions of this Section 13.1 shall survive the termination of this
Agreement.
 
13.2 Advancement of Legal Costs and Expenses. The Company shall advance Company
funds to any Person who is entitled to indemnification pursuant to the terms of
Section 13.1 for legal expenses and other costs incurred as a result of any
legal action if the following conditions are satisfied: (a) the legal action
relates to acts or omissions with respect to the performance of duties or
services on behalf of the Company; (b) the legal action is initiated by a third
party who is not a Member, or the legal action is initiated by a Member and a
court of competent jurisdiction specifically approves such advancement; and (c)
such Person undertakes to repay the advanced funds to the Company in cases in
which such Person is not entitled to indemnification pursuant to the terms of
Section 13.1.
 
13.3 Provisions Not Exclusive. The indemnification provided by this Article
shall not be deemed exclusive of any other rights to which those seeking
indemnification may be entitled under any statute, agreement, vote of the
Members or otherwise.
 
13.4 Insurance. The Company may purchase insurance to insure against the
liabilities contemplated by this Article 13.
 
 
36

--------------------------------------------------------------------------------


 
 
ARTICLE 14
MISCELLANEOUS MATTERS
 
14.1 Governing Laws. This Agreement and the rights, powers, duties and
obligations of the Members hereunder shall be interpreted, construed and
enforced in accordance with the laws of the State of Delaware.
 
14.2 Acknowledgment. The parties acknowledge that each party to this Agreement
has had equal input as to the drafting and construction of this Agreement and,
accordingly, the parties intend that a court construing this Agreement shall not
construe it more strictly against any of the parties hereto. Each of the Members
has had this Agreement reviewed on its behalf by independent legal counsel of
its choosing, or has waived its right to do so.
 
14.3 Notices. All notices, demands, consents, approvals, requests, offers or
other communications which are to be given pursuant to the terms of this
Agreement shall be in writing and shall be given (a) by registered or certified
mail, return receipt requested, (b) by personal delivery, or (c) by delivery via
nationally recognized overnight delivery service, and the cost and expense of
any such delivery shall be borne by the sending party. Any notice sent in
compliance with the above provisions shall be deemed delivered and received on
the third Business Day after the day on which it was sent, or, if sooner, on the
actual date received. All notices sent pursuant to this Section 14.3 shall be
addressed as herein provided:
 

  To CNL: Denver Lowry Senior Housing, LLC     CNL Center at City Commons    
450 South Orange Avenue     Orlando, Florida 32801     Attn: Mike Garbers      
  With copies to:  Lowndes, Drosdick, Doster, Kantor & Reed, P.A.     450 S.
Orange Avenue, Suite 800     Orlando, Florida 32801     Attn: Daniel F.
McIntosh, Esquire         To ARC: ARC Lowry, LLC     111 Westwood Place, Suite
200     Brentwood, Tennessee 37027     Attn: Chief Financial Officer        
With copies to: Bass, Berry & Sims PLC     315 Deaderick Street, Suite 2700    
Nashville, Tennessee 37238     Attn: T. Andrew Smith, Esquire

 
Or at such other address as is from time to time designated by the party
receiving the notice. A notice shall be deemed to have been given upon delivery,
evidenced by appropriate signature, pursuant to the methods described above.
 
 
37

--------------------------------------------------------------------------------


 
 
14.4 Force Majeure. Notwithstanding anything herein to the contrary, no party
shall be liable or responsible for, or shall be subject to any right or remedy
as a result of, any loss, cost, damage, delay or circumstance, and shall be
relieved of any adverse consequence, that arises, directly or indirectly, from
any event or circumstance of Force Majeure. As used herein, “Force Majeure”
means any event, fact, circumstance, delay, failure, loss or damage that,
directly or indirectly, arises from, or as a result of, or that fails to occur
because of, occurrences that are beyond, or outside of, the reasonable control
of any Person or entity, including but not limited to: Acts of God; the taking,
confiscation or expropriation of any property or asset; the occurrence of any
casualty event; compliance with any order or directive of any governmental
authority; acts of declared or undeclared war; the occurrence of any military or
terrorist attack; public disorders; rebellion; sabotage; revolution;
earthquakes; floods; riots; strikes; significant disruptions of the labor or
employment markets; and changes in laws, rules, regulations, orders or
directives of any Governmental Authority.
 
14.5 Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the Company and supercedes and replaces any prior
agreements between the parties with respect to the Company. No variations from,
modifications of, amendments to or changes in this Agreement shall be binding
upon any party hereto unless set forth in a document duly executed by or on
behalf of such party.
 
14.6 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
Persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.
 
14.7 Construction Rules. All personal pronouns used in this Agreement, whether
used in the masculine, feminine, or neuter gender, shall include all other
genders, the singular shall include the plural, and vice versa, as the context
may require. Titles of Sections and Articles are for convenience of reference
only, and shall neither limit nor amplify the provisions of this Agreement
itself. References in this Agreement to particular Sections or Articles are
references to Sections or Articles of this Agreement unless otherwise
specifically provided. The words “hereof,” “herein,” “hereto” and “hereunder”
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement unless otherwise specifically provided.
 
14.8 Binding Effect. Subject to the restrictions on transfers and encumbrances
set forth herein, this Agreement shall inure to the benefit of and be binding
upon the undersigned Members and their respective heirs, executors, personal and
legal representatives, successors and permitted assigns. Whenever, in this
instrument, a reference to any Member is made, such reference shall be deemed to
include a reference to the heirs, executors, personal and legal representatives,
successors and permitted assigns of such Member.
 
14.9 Jurisdiction and Venue. If any Member or the Company institutes any lawsuit
or other action or proceeding pertaining to the Company, any right or obligation
of any Member hereunder, or any breach of this Agreement, then the nonexclusive
venue and jurisdiction for filing and maintaining any such lawsuit or other
action or proceeding shall be in the County Court for Denver County, Colorado.
To the fullest extent permitted by law, each Member, by executing this
Agreement, consents and submits itself to the personal jurisdiction of such
court.
 
 
38

--------------------------------------------------------------------------------


 
 
14.10 Attorney Fees. In any action or proceeding between the parties concerning
this Agreement or its enforcement, the prevailing party or parties in such
action or proceeding shall be entitled to collect in such action or proceeding
from the non-prevailing party or parties all costs of such litigation incurred
by such prevailing party or parties, including, but not limited to, reasonable
attorney fees and costs, through all levels of proceedings.
 
14.11 Counterparts. This Agreement may be executed in counterparts and any of
such counterparts may be transmitted by facsimile transmission, and each of such
counterparts, whether an original or a facsimile of an original, will be deemed
to be an original and all of such counterparts together will constitute a single
agreement.
 
IN WITNESS WHEREOF, the undersigned Members have executed this Agreement as of
the date stated above.
 
Witnesses:

    DENVER LOWRY SENIOR HOUSING,     LLC, a Delaware limited liability company  
                By: CNL Senior Housing, Inc., a Florida         corporation    
                By:      Name:      Name:           Title:                      
     
Name:
 
Address:
 
                 450 S. Orange Ave.
 
 
 
 
 
Orlando, Florida 32801
 

 
 
39

--------------------------------------------------------------------------------


 
 
 

         

ARC Lowry, LLC, a Tennessee limited
          liability company                 Name:     By:             Name:    
        Title:                   Name:     Address:  111 Westwood Place, Suite
200             Brentwood, Tennessee 37027  

 
 
40

--------------------------------------------------------------------------------


 
 

Exhibit “A”
 
(Property)
 
A parcel of land in the Southeast quarter of Section 16, Township 4 South, Range
67 West of the Sixth Principal Meridian, City and County of Denver, State of
Colorado/ being more particularly described as follows:
For the purpose of this description the bearings are based on the Southerly line
of the Southeast quarter of said Section 16, as marked by a 3-1/4" aluminum cap,
PSL 29036 in Range Box at the South quarter corner and by a 3-1/4" aluminum cap
in Range Box at the Southeast corner bearing South 89 degrees 31 minutes 31
seconds East.
Commencing at the South quarter corner of said Section 16;
Thence North 00 degrees 07 minutes 58 seconds East along the Westerly line of
the Southeast quarter of said Section 16 a distance of 60.00 feet to a point on
the Northerly right of way line of Mississippi Avenue as recorded under
Reception No. 00029954 on October 2, 1986 in the City and County of Denver Clerk
and Recorders Office and the Point of Beginning/¬Thence North 00 degrees 07
minutes 58 seconds East continuing along said Westerly line a distance of 561.14
feet to a point on the Southerly line of a private road as shown on the
Breaker's Single Family Subdivision Plat as recorded in said Clerk and Recorders
Office under Reception No. 9400092452 dated June 6, 1994:
 

Thence along said Southerly line the following four (4) courses;     1. South 89
degrees 56 minutes 18 seconds East along said Southerly line a distance of
555.38 feet to a point of non-tangent curvature;     2. Thence along the arc of
a curve to the right having a central angle of 90 degrees 00 minutes 16 seconds,
radius of 60.00 feet, arc length of 94.25 feet (chord bears South 44 degrees 31
minutes 39 seconds East, 84.86 feet) to a point;     3. Thence South 00 degrees
28 minutes 29 seconds West a distance of 10.00 feet to a point     4. Thence
South 89 degrees 31 minutes 31 seconds East a distance of 18.00 feet to a point
on the Westerly line of S. Valentina St. Subdivision as recorded in said Clerk
and Recorders Office Reception No. 16388 dated February 2, 1992;

 
Thence along said Westerly line the following four (4) courses: 
    1. South 00 degrees 28 minutes 29 seconds West a distance of 185.44 feet to
a point;     2. Thence South 01 degrees 37 minutes 14 seconds West a distance of
150.03 feet to a point;     3.
Thence South 00 degrees 28 minutes 29 seconds West a distance of 120.00 feet to
a point of curvature;
    4. Thence along the arc of a curve to the right having a central angle of 90
degrees 00 minutes 00 seconds, radius of 30.00 feet, arc length o 47.13 feet
(chord bears South 45 degrees 28 minutes 29 seconds West, 42.43 feet; to a point
on said Northerly right of way line of Mississippi Avenue;

 
 
41

--------------------------------------------------------------------------------


 
 
 

  Thence North 89 degrees 31 minutes 31 seconds West along said Northerly right
of way line a distance of 597.01 feet to the Point of Beginning.
City and County of Denver, State of Colorado.

 
 
 
 
 
 
 
42

--------------------------------------------------------------------------------


 
 

Exhibit B
 
 
Member’s Name and Address
 
Initial Capital Contributions
 
Percentage Interests
 
Denver Lowry Senior Housing,
LLC
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801
$10,000,000
 
80%
 
ARC Lowery, LLC
111 Westwood Place, Suite 200
Brentwood, Tennessee 37027
$2,500,000
 
20%
 
     
Total
$12,500,000
 
100%
 

 
 
43

--------------------------------------------------------------------------------



 

Exhibit C
 
Management Agreement
 
(See attached)
 
 
 
 
 
44

--------------------------------------------------------------------------------


 
 
 
Exhibit D
 
Development Agreement
 
(See attached)
 
 
 
 
 
45

--------------------------------------------------------------------------------


 
 
 
Exhibit E
 
Budgeted TCCO
 
(See attached)
 
 
 
 
46
 